

115 S1459 RS: Fort Sumter and Fort Moultrie National Park Act of 2017
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 509115th CONGRESS2d SessionS. 1459[Report No. 115–295]IN THE SENATE OF THE UNITED STATESJune 28, 2017Mr. Scott (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJuly 11, 2018Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish Fort Sumter and Fort Moultrie National Park in the State of South Carolina, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Fort Sumter and Fort Moultrie National Park Act of 2017. 2.FindingsCongress finds that—
 (1)Fort Sumter National Monument was established by the Joint Resolution entitled Joint Resolution to establish the Fort Sumter National Monument in the State of South Carolina, approved April 28, 1948 (16 U.S.C. 450ee), to commemorate historic events in the vicinity of Fort Sumter, the site of the first engagement of the Civil War on April 12, 1861;
 (2)Fort Moultrie— (A)was the site of the first defeat of the British in the Revolutionary War on June 28, 1776; and
 (B)was acquired by the Federal Government from the State of South Carolina in 1960 under the authority of chapter 3201 of title 54, United States Code;
 (3)since 1960, Fort Moultrie has been administered by the National Park Service as part of the Fort Sumter National Monument without a clear management mandate or established boundary;
 (4)Fort Sumter and Fort Moultrie played important roles in the protection of Charleston Harbor and in the coastal defense system of the United States;
 (5)Fort Moultrie is the only site in the National Park System that preserves the history of the United States coastal defense system during the period from 1776 through 1947; and
 (6)Sullivan’s Island Life Saving Station, located adjacent to the Charleston Light— (A)was constructed in 1896; and
 (B)is listed on the National Register of Historic Places. 3.DefinitionsIn this Act:
 (1)MapThe term map means the map entitled Boundary Map, Fort Sumter and Fort Moultrie National Historical Park, numbered 392/80,088, and dated November 30, 2009. (2)ParkThe term Park means the Fort Sumter and Fort Moultrie National Park established by section 4(a).
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (4)StateThe term State means the State of South Carolina.
 (5)Sullivan's Island Life Saving Station Historic DistrictThe term Sullivan's Island Life Saving Station Historic District means the Charleston Lighthouse, the boathouse, garage, bunker/sighting station, signal tower, and any associated land and improvements to the land that are located between Sullivan's Island Life Saving Station and the mean low water mark.
			4.Fort Sumter and Fort Moultrie National Park
 (a)EstablishmentThere is established the Fort Sumter and Fort Moultrie National Park in the State as a unit of the National Park System to preserve, maintain, and interpret the nationally significant historical values and cultural resources associated with Fort Sumter, Fort Moultrie, and the Sullivan's Island Life Saving Station Historic District.
			(b)Boundary
 (1)In generalThe boundary of the Park shall be comprised of the land, water, and submerged land depicted on the map.
 (2)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
				(c)Administration
 (1)In generalThe Secretary, acting through the Director of the National Park Service, shall administer the Park in accordance with this Act and the laws generally applicable to units of the National Park System, including—
 (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (B)chapter 3201 of title 54, United States Code.
 (2)Interpretation of historical eventsThe Secretary shall provide for the interpretation of historical events and activities that occurred in the vicinity of Fort Sumter and Fort Moultrie, including—
 (A)the Battle of Sullivan’s Island on June 28, 1776; (B)the Siege of Charleston during 1780;
 (C)the Civil War, including— (i)the bombardment of Fort Sumter by Confederate forces on April 12, 1861; and
 (ii)any other events of the Civil War that are associated with Fort Sumter and Fort Moultrie; (D)the development of the coastal defense system of the United States during the period from the Revolutionary War to World War II, including—
 (i)the Sullivan's Island Life Saving Station; (ii)the lighthouse associated with the Sullivan's Island Life Saving Station; and
 (iii)the coastal defense sites constructed during the period of fortification construction from 1898 to 1942, known as the Endicott Period; and
 (E)the lives of— (i)the free and enslaved workers who built and maintained Fort Sumter and Fort Moultrie;
 (ii)the soldiers who defended the forts; (iii)the prisoners held at the forts; and
 (iv)captive Africans bound for slavery who, after first landing in the United States, were brought to quarantine houses in the vicinity of Fort Moultrie in the 18th century, if the Secretary determines that the quarantine houses and associated historical values are nationally significant.
 (d)Cooperative agreementsThe Secretary may enter into cooperative agreements with public and private entities and individuals to carry out this Act.
 5.Repeal of existing lawSection 2 of the Joint Resolution entitled Joint Resolution to establish the Fort Sumter National Monument in the State of South Carolina, approved April 28, 1948 (16 U.S.C. 450ee–1), is repealed.  1.Short titleThis Act may be cited as the Fort Sumter and Fort Moultrie National Historical Park Act of 2018.
 2.DefinitionsIn this Act: (1)MapThe term map means the map entitled Boundary Map, Fort Sumter and Fort Moultrie National Historical Park, numbered 392/80,088, and dated August 2009.
 (2)ParkThe term Park means the Fort Sumter and Fort Moultrie National Historical Park established by section 3(a). (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)StateThe term State means the State of South Carolina. (5)Sullivan’s Island Life Saving Station Historic DistrictThe term Sullivan’s Island Life Saving Station Historic District means the Charleston Lighthouse, the boathouse, garage, bunker/sighting station, signal tower, and any associated land and improvements to the land that are located between Sullivan’s Island Life Saving Station and the mean low water mark.
			3.Fort Sumter and Fort Moultrie National Historical Park
 (a)EstablishmentThere is established the Fort Sumter and Fort Moultrie National Historical Park in the State as a single unit of the National Park System to preserve, maintain, and interpret the nationally significant historical values and cultural resources associated with Fort Sumter National Monument, Fort Moultrie National Monument, and the Sullivan’s Island Life Saving Station Historic District.
 (b)BoundaryThe boundary of the Park shall be as generally depicted on the map. (c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
			(d)Administration
 (1)In generalThe Secretary, acting through the Director of the National Park Service, shall administer the Park in accordance with this Act and the laws generally applicable to units of the National Park System, including—
 (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (B)chapter 3201 of title 54, United States Code. (2)Interpretation of historical eventsThe Secretary shall provide for the interpretation of historical events and activities that occurred in the vicinity of Fort Sumter and Fort Moultrie, including—
 (A)the Battle of Sullivan’s Island on June 28, 1776; (B)the Siege of Charleston during 1780;
 (C)the Civil War, including— (i)the bombardment of Fort Sumter by Confederate forces on April 12, 1861; and
 (ii)any other events of the Civil War that are associated with Fort Sumter and Fort Moultrie; (D)the development of the coastal defense system of the United States during the period from the Revolutionary War to World War II, including—
 (i)the Sullivan’s Island Life Saving Station; (ii)the lighthouse associated with the Sullivan’s Island Life Saving Station; and
 (iii)the coastal defense sites constructed during the period of fortification construction from 1898 to 1942, known as the Endicott Period; and
 (E)the lives of— (i)the free and enslaved workers who built and maintained Fort Sumter and Fort Moultrie;
 (ii)the soldiers who defended the forts; (iii)the prisoners held at the forts; and
 (iv)captive Africans bound for slavery who, after first landing in the United States, were brought to quarantine houses in the vicinity of Fort Moultrie in the 18th century, if the Secretary determines that the quarantine houses and associated historical values are nationally significant.
 (e)Cooperative agreementsThe Secretary may enter into cooperative agreements with public and private entities and individuals to carry out this Act.
 4.Repeal of existing lawSection 2 of the Joint Resolution entitled Joint Resolution to establish the Fort Sumter National Monument in the State of South Carolina, approved April 28, 1948 (16 U.S.C. 450ee–1), is repealed.Amend the title so as to read: A bill to establish Fort Sumter and Fort Moultrie National Historical Park in the State of South Carolina, and for other purposes..July 11, 2018Reported with an amendment and an amendment to the title